Citation Nr: 0620003	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-10 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDINGS OF FACT

1.  A primary disability due to alcohol and drug abuse is 
deemed to be the result of willful misconduct and is not 
subject to service connection.

2.  The preponderance of the evidence shows that the 
veteran's currently diagnosed depression or dysthymia is not 
related to an in-service disease or injury.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 105, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.1(n), 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110; Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  

The veteran contends that service connection should be 
granted for depression, which he claims began during service.  
His VA treatment records reflect diagnoses of depression and 
dysthymia, and his claim is supported by a current medical 
diagnosis of disability.  The evidence does not show, 
however, the incurrence of a related disease or injury during 
service, or a nexus to service.  Hickson, 12 Vet. 
App. at 253.

The veteran testified that he was separated from service due 
to being absent without leave related to alcohol abuse, but 
that he abused alcohol as self-medication for chronic 
depression.  His service medical records are negative for any 
complaints or clinical findings related to a psychiatric 
disorder, and he does not claim otherwise; during the June 
2003 hearing he denied having reported any psychiatric 
problems while he was in service.  

There is no medical evidence of him having any symptoms of 
depression prior to April 1981, when he was hospitalized with 
diagnoses of depressive reaction with suicidal ideation, 
borderline features, and chronic alcoholism.  His 
psychiatrist then noted that he started drinking at the age 
of 15, but that he drank more heavily after entering service.  
He continued to abuse alcohol following his separation from 
service, with no significant periods of sobriety.  Both his 
parents drank and he was emotionally deprived as a child.  
When drinking he became paranoid, verbally abusive, and 
suicidal.

The VA medical records document numerous hospitalizations and 
outpatient treatment from December 1986 through August 1998 
for severe alcohol and cocaine dependence.  When hospitalized 
in December 1986 he reported that he had received a general 
discharge from service due to being absent without leave 
because of using alcohol and drugs; he made no mention of any 
psychiatric symptoms.  Not until June 1999, more than 
25 years after his separation from service, do the records 
again reflect any complaints or clinical findings attributed 
to any diagnosis other than alcohol and cocaine dependence.  
At that time his treatment records began reflecting a 
diagnosis of depression or dysthymia.  Because the medical 
evidence shows a long history of alcohol abuse prior to any 
documentation of him having depression, the Board finds that 
his assertion that he began abusing alcohol due to depression 
in service is not credible.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (VA is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

The statute and regulation prohibit the grant of service 
connection for alcohol or drug abuse as a primary disability, 
because such abuse is deemed to be willful misconduct.  See 
38 U.S.C.A. §§ 105(a), 1110; Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), motion for review en banc denied, 268 F.3d 
1340 (Fed. Cir. 2001) (en banc); 38 C.F.R. § 3.1(n).  For 
that reason service connection for alcohol and drug abuse as 
a primary disability is precluded as a matter of law.  None 
of the medical evidence indicates that the veteran's 
depression or dysthymia, which was initially documented in 
April 1981, is related to military service.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a psychiatric disorder.
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, VA notified him of the 
information and evidence needed to establish entitlement to 
service connection in September 2002.  In a February 2004 
notice VA also informed him of the information and evidence 
that he was required to submit, including any evidence in his 
possession, and the evidence that VA would obtain on his 
behalf.  The Board finds, therefore, that VA has fulfilled 
its duty to inform the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  See 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
38 C.F.R. § 3.159(b).

Although the February 2004 notice was sent following the 
decision on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because entitlement to service 
connection has been denied, any question regarding the 
assigned rating or effective date is moot and any deficiency 
in the notice content is not prejudicial to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, VA has obtained his service 
medical records and the VA treatment records he identified.  
His representative contends that the case must be remanded 
because VA has not provided him a VA psychiatric examination 
regarding his claimed psychiatric disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held, 
however, that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  The veteran's service medical records are silent for 
any complaints or clinical findings attributed to a 
psychiatric disorder, and during a June 2003 hearing he 
denied having reported any psychiatric problems while in 
service.  As shown above, the Board has determined that his 
current assertion of having started drinking during service 
due to depression is not credible.  For these reasons the 
Board finds that a medical examination and/or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c).


(continued on next page)

ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


